The defendant’s general objection was not sufficient to pre*558serve for appellate review the defendant’s present claim that the verdict sheet contained improper material (see, People v Love, 57 NY2d 1023, 1025; People v Oliver, 63 NY2d 973; People v Nimmons, 72 NY2d 830).
We find that the sentence was excessive to the extent indicated herein.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Kunzeman and Balletta, JJ., concur.